Title: Anonymous Essay on Madison’s Character, December 1814
From: 
To: 


        
          December 1814.
        
        Destined for the Bar, the youth of Madison was consecrated to the laborious studies of that vocation. At the age of twenty two years he commenced his carreer of public life, always occupying with superior talents, and fidelity, the most conspicuous places in the gift of his fellow citizens. When a member of Congress, the vigor of his mind, the wisdom of his views, and the force and facility of his elocution, gave him for many years a great ascendency in that Sanctuary of Freedom. His style is chaste, his logic concise, cogent and impressive. He argues without acrimony replies without anger, exhibiting firmness without obstinacy, moderation without weakness, ⟨and⟩ justice without severity.
        Raised to the dignity of Secretary of State by the sagacious Jefferson he reconciled all parties, by his prudent and enlightened patriotism. Called by an discerning and admiring people to the Presidency, he so highly justified their honorable choice that at the stated period, they eagerly renewed their suffrages in his favor. Nothing can be more wise, more righteous than his administration. His policy is as frank and faithful as his character, disdaining and shunning all State craft, all the subtilties and wiles of diplomacy. At once cautious and sincere, he does not feel obliged to say all he thinks, though he would scorn to utter what he does not think; nor is his language ambiguous. A stranger to intrigue, he knows nothing of deceit and artifice, but to guard against them. His views are great, his promises sacred, his intentions pure, and the inflexible integrity of his mind, is equalled only by the noble virtues of his heart. Such is the public man.
        
        In the intercourse of private life, his native candor, warm and generous feelings, liberal and elevated sentiments, captivate and secure the affection and veneration of all who are so fortunate as to approach and know him. Laborious and indefatigable, simple in his manners, in his taste and in his dress, he may be said to resemble, in these, and many other particulars, the sages of antiquity.
        He has now reached his fifty seventh year; but wearied by habitual vigilence the lineaments of his face have contracted a cast of reflection and severity, which gives him the appearance of a more advanced age. It is only in those moments of relaxation, when by an effort he disengages himself from the arduous duties of his exalted station, that his stern brow dilates, his phy[s]iognomy becomes animated, and the estimable traits of his social character beam upon us, invigorating and enlivening us to such a degree, by the variety of his knowledge, the lustre of his wit, and point of his anecdote, that we are astonished to find this great statesman and wise administrator endowed with as much affability and vivacity in private circles as dignity and serenity in public life.
        This is our Sachem, an illustrious successor of the immortal Washington. The glorious events of his administration will form a distinguished epoch in the page of American history, from his completing and consolidating with his firm and powerful hand, the edifice raised by his predecessors. It is not with such a Chief that Fredonia is to lose that independence she obtained by conquest with another.
      